        Case 1:13-cv-00035-DCN Document 181 Filed 05/21/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO

  CYNTHIA FULLER,
                                                    Case No. 1:13-cv-00035-DCN
         Plaintiff,
                                                    AMENDED JUDGMENT
         v.

  STATE OF IDAHO, DEPARTMENT OF
  CORRECTIONS, BRENT REINKE, in his
  official capacity, and HENRY ATENCIO, in
  his official and individual capacity,

         Defendants.


       Pursuant to Federal Rule of Civil Procedure 58, based upon the jury’s verdict in this case

(Dkt. 158), and in accordance with the Court’s order (Dkt. 175) granting Defendants’ Motion to

Amend/Correct Judgment (Dkt. 160),

   IT IS HEREBY ORDERED:

   1. That judgment be entered in favor of Plaintiff Cynthia Fuller and against Defendant State

       of Idaho, Department of Corrections.

   2. That Plaintiff Cynthia Fuller is awarded damages against Defendant State of Idaho,

       Department of Corrections, in the amount of $300,000.00 (three hundred thousand

       dollars).

                                                    DATED: May 21, 2019


                                                    _________________________
                                                    David C. Nye
                                                    Chief U.S. District Court Judge




AMENDED JUDGMENT - 1
